

113 HR 3753 IH: Emergency Port of Entry Personnel and Infrastructure Funding Act of 2013
U.S. House of Representatives
2013-12-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS1st SessionH. R. 3753IN THE HOUSE OF REPRESENTATIVESDecember 12, 2013Mr. O’Rourke (for himself, Mr. Vela, Mr. Cuellar, Mr. Gallego, Mr. Michaud, and Mr. Barber) introduced the following bill; which was referred to the Committee on Homeland Security, and in addition to the Committees on Ways and Means, Appropriations, and Transportation and Infrastructure, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo provide emergency funding for port of entry personnel and infrastructure.1.Short titleThis Act may be cited as the Emergency Port of Entry Personnel and Infrastructure Funding Act of 2013.2.DefinitionsIn this Act:(1)AdministratorThe term Administrator means the Administrator of the General Services Administration.(2)CommissionerThe term Commissioner means the Commissioner of U.S. Customs and Border Protection.(3)Northern borderThe term Northern border means the international border between the United States and Canada.(4)SecretaryThe term Secretary means the Secretary of Homeland Security.(5)Southern borderThe term Southern border means the international border between the United States and Mexico.3.U.S. Customs and Border Protection personnel(a)Staff enhancements(1)AuthorizationIn addition to positions authorized before the date of the enactment of this Act and any existing officer vacancies within U.S. Customs and Border Protection on such date, the Secretary, subject to the availability of appropriations for such purpose, shall hire, train, and assign to duty, by not later than September 30, 2019—(A)5,000 full-time U.S. Customs and Border Protection officers to serve on all inspection lanes (primary, secondary, incoming, and outgoing) and enforcement teams at United States land ports of entry on the Northern border and the Southern border; and(B)350 full-time support staff for all United States ports of entry.(2)Waiver of fte limitationThe Secretary may waive any limitation on the number of full-time equivalent personnel assigned to the Department of Homeland Security in order to carry out paragraph (1).(b)Reports to Congress(1)Outbound inspectionsNot later than 90 days after the date of the enactment of this Act, the Secretary shall submit a report containing the Department of Homeland Security’s plans for ensuring the placement of sufficient U.S. Customs and Border Protection officers on outbound inspections, and adequate outbound infrastructure, at all Southern border land ports of entry to—(A)the Committee on the Judiciary of the Senate;(B)the Committee on the Judiciary of the House of Representatives;(C)the Committee on Homeland Security and Governmental Affairs of the Senate; and(D)the Committee on Homeland Security of the House of Representatives.(2)Sufficient agricultural specialists and personnelNot later than 90 days after the date of the enactment of this Act, the Secretary, in consultation with the Secretary of Agriculture and the Secretary of Health and Human Services, shall submit a report to the committees set forth in paragraph (1) that contains each department’s plans for ensuring the placement of sufficient U.S. Customs and Border Protection agriculture specialists, Animal and Plant Health Inspection Service entomologist identifier specialists, Food and Drug Administration consumer safety officers, and other relevant and related personnel at all Southern border land ports of entry.(3)Annual implementation reportNot later than 1 year after the date of the enactment of this Act, and annually thereafter, the Secretary shall submit a report to the committees set forth in paragraph (1) that—(A)details the Department of Homeland Security’s implementation plan for the staff enhancements required under subsection (a)(1)(A);(B)includes the number of additional personnel assigned to duty at land ports of entry, classified by location;(C)describes the methodology used to determine the distribution of additional personnel to address northbound and southbound cross-border inspections; and(D)includes—(i)the strategic plan required under section 5(a)(1);(ii)the model required under section 5(b), including the underlying assumptions, factors, and concerns that guide the decisionmaking and allocation process; and(iii)the new outcome-based performance measures adopted under section 5(c)(1).(c)Secure communicationThe Secretary shall ensure that each U.S. Customs and Border Protection officer is equipped with a secure 2-way communication and satellite-enabled device, supported by system interoperability, that allows U.S. Customs and Border Protection officers to communicate—(1)between ports of entry and inspection stations; and(2)with other Federal, State, tribal, and local law enforcement entities.(d)Border area security initiative grant programThe Secretary shall establish a program for awarding grants for the purchase of—(1)identification and detection equipment; and(2)mobile, hand-held, 2-way communication devices for State and local law enforcement officers serving on the Southern border.(e)Port of entry infrastructure improvementsThe Commissioner may aid in the enforcement of Federal customs, immigration, and agriculture laws by—(1)designing, constructing, and modifying—(A)United States ports of entry;(B)living quarters for officers, agents, and personnel;(C)technology and equipment, including those deployed in support of standardized and automated collection of vehicular travel time; and(D)other structures and facilities, including those owned by municipalities, local governments, or private entities located at land ports of entry;(2)acquiring, by purchase, donation, exchange, or otherwise, land or any interest in land determined to be necessary to carry out the Commissioner’s duties under this section; and(3)constructing additional ports of entry along the Southern border and the Northern border.(f)PrioritizationIn selecting improvements under subsection (e), the Commissioner, in coordination with the Administrator shall give priority consideration to projects that will substantially—(1)reduce commercial and passenger vehicle and pedestrian crossing wait times at one or more ports of entry on the same border;(2)increase trade, travel efficiency, and the projected total annual volume at one or more ports of entry on the same border; and(3)enhance safety and security at border facilities at one or more ports of entry on the same border.(g)Consultation(1)Locations for new ports of entryThe Secretary is encouraged to consult with the Secretary of the Interior, the Secretary of Agriculture, the Secretary of State, the International Boundary and Water Commission, the International Joint Commission, and appropriate representatives of States, Indian tribes, local governments, and property owners—(A)to determine locations for new ports of entry; and(B)to minimize adverse impacts from such ports on the environment, historic and cultural resources, commerce, and the quality of life of the communities and residents located near such ports.(2)Savings provisionNothing in this subsection may be construed—(A)to create any right or liability of the parties described in paragraph (1);(B)to affect the legality or validity of any determination by the Secretary under this Act; or(C)to affect any consultation requirement under any other law.(h)Authority To acquire leaseholdsNotwithstanding any other provision of law, if the Secretary determines that the acquisition of a leasehold interest in real property and the construction or modification of any facility on the leased property are necessary to facilitate the implementation of this Act, the Secretary may—(1)acquire such leasehold interest; and(2)construct or modify such facility.(i)Authorization of appropriationsThere is authorized to be appropriated to carry out this section, for each of the fiscal years 2014 through 2019, $1,000,000,000, of which $5,000,000 shall be used for grants authorized under subsection (d).(j)Offset, rescission of unobligated Federal funds(1)In generalThere is hereby rescinded, from appropriated discretionary funds that remain available for obligation on the date of the enactment of this Act (other than the unobligated funds referred to in paragraph (4)), amounts determined by the Director of the Office of Management and Budget that are equal, in the aggregate, to the amount authorized to be appropriated under subsection (i).(2)ImplementationThe Director of the Office of Management and Budget shall determine and identify—(A)the appropriation accounts from which the rescission under paragraph (1) shall apply; and(B)the amount of the rescission that shall be applied to each such account.(3)ReportNot later than 60 days after the date of the enactment of this Act, the Director of the Office of Management and Budget shall submit a report to Congress and to the Secretary of the Treasury that describes the accounts and amounts determined and identified under paragraph (2) for rescission under paragraph (1).(4)ExceptionsThis subsection shall not apply to unobligated funds of—(A)the Department of Defense;(B)the Department of Veterans Affairs; or(C)the Department of Homeland Security.4.Cross-border trade enhancement(a)Agreements authorizedFor purposes of facilitating the construction, alteration, operation, or maintenance of a new or existing facility or other infrastructure at a port of entry, the Administrator may—(1)enter into cost-sharing or reimbursement agreements; or(2)accept donations of—(A)real or personal property (including monetary donations); or(B)nonpersonal services.(b)Evaluation procedures(1)In generalNot later than 180 days after the date of the enactment of this Act, the Administrator, in consultation with the Secretary, shall establish procedures for evaluating a proposal submitted by any person under subsection (a)—(A)to enter into a cost-sharing or reimbursement agreement with the General Services Administration to facilitate the construction, alteration, operation, or maintenance of a new or existing facility or other infrastructure at a land border port of entry; or(B)to provide the Administration with a donation of real or personal property (including monetary donations) or nonpersonal services to be used in the construction, alteration, operation, or maintenance of a facility or other infrastructure at a land border port of entry under the control of the Administration.(2)SpecificationDonations made under paragraph (1)(B) may specify—(A)the land port of entry facility or facilities in support of which the donation is being made; and(B)the time frame in which the donated property or services shall be used.(3)Return of donationIf the Administrator does not use the property or services donated pursuant to paragraph (1)(B) for the specific facility or facilities designated pursuant to paragraph (2)(A) or within the time frame specified pursuant to paragraph (2)(B), such donated property or services shall be returned to the person that made the donation.(4)Determination and notification(A)In generalNot later than 90 days after receiving a proposal pursuant to subsection (a) with respect to the construction or maintenance of a facility or other infrastructure at a land border port of entry, the Administrator shall—(i)make a determination with respect to whether or not to approve the proposal; and(ii)notify the person that submitted the proposal of—(I)the determination; and(II)if the Administrator did not approve the proposal, the reasons for such disapproval.(B)ConsiderationsIn determining whether or not to approve a proposal under this subsection, the Administrator shall consider—(i)the impact of the proposal on reducing wait times at that port of entry and other ports of entry on the same border;(ii)the potential of the proposal to increase trade and travel efficiency through added capacity; and(iii)the potential of the proposal to enhance the security of the port of entry.(c)DelegationFor facilities at which the Administrator has delegated or transferred to the Secretary, operations, ownership, or other authorities over land border ports of entry, the authorities and requirements of the Administrator under this section shall be deemed to apply to the Secretary.5.Implementation of Government Accountability Office findings(a)Border wait time data collection(1)Strategic planThe Secretary, in consultation with the Commissioner, the Administrator of the Federal Highway Administration, State Departments of Transportation, and other public and private stakeholders, shall develop a strategic plan for standardized collection of vehicle wait times at land ports of entry.(2)ElementsThe strategic plan required under paragraph (1) shall include—(A)a description of how U.S. Customs and Border Protection will ensure standardized manual wait time collection practices at ports of entry;(B)a timeline for incorporating standardized data into existing online platforms for public reporting;(C)the identification of a standardized measurement and validation wait time data tool for use at all land ports of entry; and(D)an assessment of the feasibility and cost for supplementing and replacing manual data collection with automation, which should utilize existing automation efforts and resources.(b)Staff allocationThe Secretary, in consultation with the Commissioner and State, municipal, and private sector stakeholders at each port of entry, shall develop a standardized model for the allocation of U.S. Customs and Border Protection officers and support staff at land ports of entry, including allocations specific to field offices and the port level that utilizes—(1)current and future operational priorities and threats;(2)historical staffing levels and patterns; and(3)anticipated traffic flows.(c)Outcome-Based performance measures(1)In generalThe Secretary, in consultation with the Commissioner and relevant public and private sector stakeholders, shall identify and adopt new outcome-based performance measures that support the trade facilitation goals of U.S. Customs and Border Protection.(2)Effect of trusted traveler and shipper programsOutcome-based performance measures identified under this subsection may include—(A)the extent to which trusted traveler and shipper program participants experience decreased annual percentage wait time compared to nonparticipants; and(B)the extent to which trusted traveler and shipper program participants experience an annual reduction in percentage of referrals to secondary inspection facilities compared to nonparticipants.(3)ReportNot later than 90 days after the date of the enactment of this Act, the Secretary shall submit a report to the committees set forth in section 3(b)(1) that identifies—(A)the new performance measures developed under this subsection; and(B)the process for the incorporation of such measures into existing performance measures.